Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 2 September 2021 was received.  Claims 9 and 19 were amended.  Claims 21 and 22 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “shape of strip or ellipse”; it is suggested to add the articles “a” and “an” before the respective shapes.  Appropriate correction is required.

Claim Interpretation
It is noted that claim 2 includes product-by-process limitations.  "Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicant's process of forming the island is not given patentable weight in the claims.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Fujiwara et al. on claims 1-4, 6, 9-14, 16, and 19-22  is maintained with modifications to address the amendments to the claims.
	
	
Claims 1-4, 6, 9-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2012/0312614).
Regarding claim 1, Fujiwara discloses a casing for a battery pack, wherein the casing has a receiving space and an opening in communication with the receiving space (Fig 6), the receiving space is enclosed by a wall portion of the casing (sides of the cavities), and the wall portion is formed by pressing two or more stacked base plates [0053, 0056], between which a plurality of cavities are formed (Fig 3), wherein an island (diversion rib 14f, vertical rib 14e) [0026-0027] is disposed within the cavity (Fig 3), wherein the wall portion comprises a bottom wall and side walls surrounding the bottom wall on a peripheral side of the bottom wall (Fig 11), and the bottom wall and the side walls are integrally formed by said pressing and are each formed by two stacked metal base plates as the wall portion [0053, 0056], the plurality of cavities are in communication with each other to form a flow passage [0035-0041], and the island is disposed within the flow passage (Fig 3), a portion of the island attached to the flat wall is formed in a shape of strip or ellipse (Fig 3), and a long side of the strip or a major axis of the ellipse is parallel to the length direction of the flow passage (see annotated Fig 3 below and Fig 4) [0029] but is silent towards a ratio of a height h of the cavity to a width W of the cavity is in a range of h/W ≤ 1, and a ratio of a length L of the island to a width W1 of the island is in a range of 2 ≤ L/W1 ≤ 5, and the length L is in a range of 5 mm ≤ L ≤ 15 mm.  

    PNG
    media_image1.png
    905
    736
    media_image1.png
    Greyscale

Fujiwara further discloses recognition of a difference in height for different portions of the cooling passages [0029]. A skilled artisan would recognize the dimension of the coolant passage would be a matter of design choice to allow for proper flow of the respective coolant with consideration for the manner in which the battery packs are spaced and arranged. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the dimensions for the cooling passages since it has been held that discovering the optimum ranges for a result effective variable such as the spacing for a coolant passage involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claims 2 and 12, Fujiwara discloses the casing according to claim 1, wherein the base plates comprises a first base plate (lower plate 14) and a second base plate (upper plate 15), and the cavity is formed by an outwardly projecting convex wall of the second base plate and a flat wall (bottom surface) of the first base plate corresponding to the convex wall (Fig 6). 
Regarding claims 3 and 13, Fujiwara discloses the casing according to claim 2, wherein the first base plate and the second base plate are stacked in a direction from the receiving space to an exterior of the casing (Figs 3 and 6), and a portion of the convex wall corresponding to the island is attached to the flat wall (Fig 3).  
Regarding claims 4 and 14, Fujiwara discloses the casing according to claim 3, wherein there is a smooth transition between a peripheral side of the island and the convex wall (Fig 3).  
Regarding claims 6 and 16, Fujiwara discloses the casing according to claim 1, wherein there are multiple islands (Fig 3), which are arranged in one or more rows in a length direction of the flow passage (Fig 3).  
Regarding claims 9 and 19, Fujiwara discloses the casing according to claim 6, wherein a first space L1 is defined as a distance from a center of the island to one side of the cavity, wherein the first space L1 is equal to or greater than the width W1 of the island (space on one of the opposing sides of the diversion ribs; Fig 3).  
Regarding claims 10 and 20, Fujiwara discloses the casing according to claim 9, wherein a second space L2 is defined as a distance between two adjacent islands in each row in the length direction of the flow passage, wherein the second space L2 is equal to or greater than the first space L1 (equal to the L1 spacing from the wall; Fig 3).  
Regarding claim 11, Fujiwara discloses a battery pack, comprising: a battery assembly; a casing according to claim 1; and a cover (battery cover 13) closing the opening of the casing .  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claims 6 and 16 above respectively, and further in view of Kenny et al. (US 2016/0036104).
The teachings of Fujiwara as discussed above are herein incorporated.
Regarding claims 21 and 22, Fujiwara is silent towards the battery case according to claims 6 or 16, wherein the islands in each row are arranged at equal intervals. 
Kenny teaches a battery cell heat exchanger formed by a pair of mating plates forming a internal tubular flow passage (Abstract) where the passages are provided with multiple patterns/dimples/ribs/surface enhancement features (turbulizers) in equal intervals (Figs 2-4) so that the dynamics of the fluid flowing through each passage is changed so as to progressively increase flow resistance and/or heat transfer performance along the overall length of the flow passage of the heat exchanger. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide multiple patterns/dimples/ribs/surface enhancement features (turbulizers) in equal intervals in the fluid flow passages of Fujiwara because Kenny recognizes that such features allow for the dynamics of the fluid flowing through each passage to be changed so as to progressively increase flow resistance and/or heat transfer performance along the overall length of the flow passage.

    PNG
    media_image2.png
    892
    696
    media_image2.png
    Greyscale

	

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) “The island of the present application is located within the flow passage while cannot define and form a flow passage, and the island of the present application is used to form a plurality of turbulences of the cooling liquid or the phase change material in the liquid state flowing through the flow passage, while does not change the final flowing direction relative to the battery case. Thus, the vertical rib 14e and the diversion rib 14f cannot correspond to the island of the present application…” (Pg. 6 of remarks) wherein the length direction of the flow passage should be indicated by the red arrow (Pg. 7 of remarks), 
(b) Fujiwara doses not mention providing islands in the flow passage to enhance the pressure resistance and form turbulences of cooling medium so as to make the temperature distribution of the battery pack casing more uniform, and does not mention adaptively arranging and shaping the islands so as to increase the rate of the finished products when molding the flow passage and avoid deformation of the island during the blow molding process.

In response to Applicant’s arguments, please consider the following comments:
(a) Fujiwara’s vertical rib and diversion rib are within the boundaries of the outermost portions of the plates forming the passages (Fig 3).  The scope of the claims do not require a recognition of the generation of turbulence or even negate the possibility of redirecting the flow from a “final flowing direction”.  Even if it could be argued that the claim scope required such a configuration, a final flow direction would still be met by the exit point of the flow passage and would not be attributed to internal islands as suggested by Applicant’s arguments.  It should also be noted the flow direction of the cooling air flows are indicated by the arrows around the vertical rib 14e and the diversion rib 14f (Fig 4) [0029] which are clearly parallel to the long side of the ribs as opposed to the arbitrarily placed “red arrow” within the Applicant’s arguments, and
(b) the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727